Citation Nr: 1503831	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left foot disorder, claimed as nerve damage, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1972 to September 1999.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in July 2013.  As to the issues on appeal, the Board denied service connection for both sleep apnea and a left foot disorder, claimed as nerve damage, to include as secondary to service-connected left ankle tendonitis.

The Veteran appealed the July 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the issues on appeal.  Specifically, the parties agreed in the JMR that the Board erred by failing to obtain a VA sleep apnea examination, and by relying on an inadequate VA joint examination.  

In May 2014, the Board remanded the issues on appeal to associate any outstanding private or VA medical documentation with the record, and to obtain the appropriate VA examinations as per the JMR.  The requested records have been retained, and new VA examinations provided in July 2014.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of service connection for asthma has been raised by the Veteran's representative in the December 2014 post-remand appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND
Sleep Apnea

As noted in the introductory section above, the issue of service connection for asthma is being referred to the RO for adjudication.  Additionally, in his post-remand brief, the Veteran argues that his current obstructive sleep apnea is caused or aggravated by his asthma.  See Post Remand Brief at 6.  The Board finds that the issue of entitlement to service connection for sleep apnea must be deferred until the referred issue has been adjudicated.  

Left Foot Disorder

In its prior remand and pursuant to the JMR, the Board remanded the issue of service connection for a left foot disorder to obtain a new VA joint examination and opinion addressing the questions of whether the Veteran has a current left foot disorder, and if so, whether the disorder is related to service or to another service-connected disability.  The Board's prior remand specifically directed that if a current left foot disorder is identified by the VA examiner, the examiner should provide an opinion as to whether such a disorder had its onset during active service or otherwise originated during active service, or whether it was caused or aggravated by a service-connected disability.  

On remand, the Veteran was provided with a VA examination in July 2014, during which the examiner diagnosed a current left foot hallux valgus disorder.  However, the examiner did not provide an opinion as to whether this disorder was etiologically related to service, or was caused or aggravated by a service-connected disability.  See July 2014 VA Examination Report.  As such, this issue must again be remanded for an addendum opinion in compliance with the Board's May 2014 remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA and private treatment records pertaining to the claims on appeal, to include VA treatment records dated from June 2014 to the present.  

2.  Adjudicate the claim of service connection for asthma, which was raised in the December 2014 post-remand brief.

3.  After the above development has been completed, and if service connection for asthma is granted, obtain an addendum to the July 2014 VA examination report concerning the etiology of the Veteran's current sleep apnea, including an opinion as to whether his sleep apnea is caused or aggravated (permanently worsened) by his service-connected asthma.  

Additionally, the addendum opinion should address the Veteran's contentions that during service and immediately after his separation from service he experienced symptoms of chronic fatigue, falling asleep at his desk while working or while driving, snoring, and appearing to stop breathing during sleep.

If service connection for asthma is denied and not timely appealed, return the claim for sleep apnea to the Board.

4.  After the development in #1 is completed, obtain an addendum to the July 2014 VA examination report concerning the etiology of the Veteran's diagnosed left foot hallux valgus.  The addendum should specifically address the following:

   (a) whether it is as likely as not that the Veteran's currently diagnosed left foot hallux valgus had its onset during active service or otherwise originated during active service (February 1972 to September 1999); and
   
   (b) whether it is as likely as not that the Veteran's currently diagnosed left foot hallux valgus was caused or aggravated (permanently worsened in severity) by one or more of the Veteran's service connected disabilities, including tendonitis and degenerative joint disease.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.














	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


